                               UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF CALIFORNIA



HARRISON BURTON,                                 No. 2:13-cv-02123 JAM DB P

                  Plaintiff,

          v.

F. FOULK, et al.,
                                                 ORDER & WRIT OF HABEAS CORPUS
                  Defendants.                    AD TESTIFICANDUM
                                         /

Harrison Burton, CDCR # J-58007, a necessary and material witness in a settlement conference
in this case on August 12, 2021, is confined in the RJ Donovan Correctional Facility (RJD), in
the custody of the Warden. In order to secure this inmate's attendance it is necessary that a Writ
of Habeas Corpus ad Testificandum issue commanding the custodian to produce the inmate
before Magistrate Judge Deborah Barnes, by Zoom video conference from his place of
confinement, on Thursday, August 12, 2021 at 10:00 a.m.

                                 ACCORDINGLY, IT IS ORDERED that:

       1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
          commanding the Warden to produce the inmate named above, by Zoom video
          conference, to participate in a settlement conference at the time and place above, until
          completion of the settlement conference or as ordered by the court. Zoom video
          conference connection information will be supplied via separate email.

       2. The custodian is ordered to notify the court of any change in custody of this inmate and is
          ordered to provide the new custodian with a copy of this writ.

       3. The Clerk of the Court is directed to serve a copy of this order via fax on the Litigation
          Office at the RJ Donovan Correctional Facility at (619) 671-7566 or via email.

       4. Any difficulties connecting to the Zoom video conference shall immediately be reported
          to Pete Buzo, Courtroom Deputy, at pbuzo@caed.uscourts.gov.

                      WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, RJD, 480 Alta Road, San Diego, California 92179:

WE COMMAND you to produce the inmate named above to testify before Judge Barnes at the
time and place above, by Zoom video conference, until completion of the settlement conference
or as ordered by the court.

////

////
FURTHER, you have been ordered to notify the court of any change in custody of the inmate
and have been ordered to provide the new custodian with a copy of this writ.

Dated: June 29, 2021
